Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, and that all subsequent amendments to this statement on Schedule 13G may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. Dated:February 14, 2012 BREF HR MANAGEMENT, LLC By:/s/ Theresa Ann Hoyt Name:Theresa Ann Hoyt Title:Authorized Representative /s/ Andrea Sue Balkan Andrea Sue Balkan /s/ Barry Stuart Blattman Barry Stuart Blattman /s/ Theresa Ann Hoyt Theresa Ann Hoyt /s/ William Mitchell Powell William Mitchell Powell
